Citation Nr: 1528326	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-17 522A	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating for athlete's foot of both feet, currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for erectile dysfunction.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for carpal tunnel syndrome of the right and left hands.

4.  Entitlement to service connection for folliculitis.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for eczema.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for tendonitis of the fingers and thumbs.

9.  Entitlement to service connection for tendonitis of the toes.  

10.  Entitlement to service connection for tendonitis of the right and left shoulders. 

11.  Entitlement to service connection for tendonitis of the right and left knees.  

12.  Entitlement to service connection for tendonitis of the right and left elbows.

13.  Entitlement to service connection for a disability manifested by Gulf War Syndrome.

(The issue of entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013 will be addressed in a separate decision). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to October 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, continued a 10 percent disability rating for Athlete's foot of both feet.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for erectile dysfunction and carpal tunnel syndrome of the right and left hands, and denied service connection for folliculitis; pes planus; eczema; glaucoma; tendonitis of the fingers and thumbs, toes, bilateral shoulders, bilateral knees and bilateral elbows; and, a disability manifested by Gulf War Syndrome.  The Veteran appealed this rating action to the Board. 

The issues of entitlement to special monthly compensation (SMC) based on loss of a use of a creative organ and entitlement to an effective date earlier than July 8, 2010 for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD) have been raised by the Veteran.  (See VA Form 21-4138, Statement in Support of Claims, dated and signed by the Veteran in December 2012).  The Veteran has also raised the issues of entitlement to service connection for acne, dermatitis and arthritis (see VA Forms 21-0820, Report of General Information and 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2012 and December 2014, respectively).  Finally, in a March 2015 statement to VA, the Veteran raised the issues of entitlement to service connection for a "dental disability" and "nasal disabilities, to include as due to an undiagnosed illness, and requested that his mother, K. R. be added as a dependent.  (See Veteran's typographed statement to VA and VA Form 21-509, Dependency of Parents, each received by VA in March 2015).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

By a January 2012 rating decision, the RO, in part, continued a 10 percent disabling for athlete's foot of both feet.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for erectile dysfunction and carpal tunnel syndrome of the right and left hands, and denied service connection folliculitis; pes planus; eczema; glaucoma; tendonitis of the fingers and thumbs, toes, bilateral shoulders, bilateral knees and bilateral elbows; and, disability manifested by Gulf War Syndrome.  A timely notice of disagreement was received to these determinations.  (See VA Form 21-4138, Statement in Support of Claim, received July 2012).  As such, a statement of the case must be issued.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following action:

Issue the Veteran a Statement of the Case on the following issues: (i) entitlement to an increased rating for athlete's foot of both feet, currently evaluated as 10 percent disabling; (ii) whether new and material evidence has been received to reopen a previously denied claim for service connection for erectile dysfunction; (iii) whether new and material evidence has been received to reopen a previously denied claim for service connection for carpal tunnel syndrome of the right and left hands; (iv) entitlement to service connection for folliculitis; (v) entitlement to service connection for pes planus; (vi) entitlement to service connection for eczema; (vii) entitlement to service connection for glaucoma; (viii) entitlement to service connection for tendonitis of the fingers and thumbs; (ix) entitlement to service connection for tendonitis of the toes; (x) entitlement to service connection for tendonitis of the right and left shoulders; (xi) entitlement to service connection for tendonitis of the right and left knees; (xii) entitlement to service connection for tendonitis of the right and left elbows; and, (xiii) entitlement to service connection for a disability manifested by Gulf War Syndrome.  
Only if the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on these issues, should the claims be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

